Citation Nr: 0947031	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 
1966, including combat service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran appeared at a Board personal hearing before the 
undersigned Acting Veterans Law Judge in May 2009 in 
Washington, DC.  A transcript of that hearing is of record.  

In July 2009, the Board remanded this issue for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran experienced noise exposure in service; did not 
experience chronic hearing loss in service; did not 
experience continuous hearing loss since service separation; 
and the Veteran's current bilateral hearing loss is not 
related to service, including to the noise exposure in 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify a claimant of the information and 
evidence needed to substantiate a claim.  This notification 
obligation was accomplished in a May 2007 letter.  This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by informing 
the Veteran the following: (1) the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) the information and evidence VA would seek to provide; 
(3) the information and evidence he was expected to provide; 
(4) how VA assigns disability ratings; and (5) how VA assigns 
effective dates if a claim for service connection is granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Service treatment 
records, private medical records, hearing testimony, and lay 
statements from the Veteran and two other individuals are 
associated with the claims file.  VA provided the Veteran 
with a VA examination and obtained a medical opinion in 
connection with this claim.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  As such, all relevant evidence 
necessary to decide the Veteran's appeal has been obtained, 
and the case is ready for appellate review.



Service Connection for Hearing Loss Analysis

The Veteran alleges that he had noise exposure in service, 
which has caused his current hearing loss.  At the May 2009 
Board personal hearing before the undersigned, the Veteran 
testified that while in Vietnam he was sent to repair a phone 
line, when someone from another company fired a round of 
ammunition.  He stated that there were over 30,000 rounds of 
ammunition expended in a 90-day period.  The Veteran 
described having ringing in the ears and hearing loss from 
that noise exposure while still in service.  He stated he 
spoke to the medics and the doctor and was told the ringing 
in his ears would go away.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail on the direct service connection, generally, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a 
disease or injury; and (3) a nexus between an in-service 
injury or disease and the current disability.  See generally 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 



Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2009), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  The 
Veteran has alleged he was exposed to very loud noises in 
service, which the Board finds is consistent with his 
service.  While the Veteran experienced noise exposure in 
service, the Board also finds that the weight of the evidence 
demonstrates that he did not experience chronic hearing loss 
in service, did not experience continuous hearing loss since 
service separation, and that the current bilateral hearing 
loss disability is not related to service, including to the 
noise exposure in service.

With regard to the Veteran's contention that he had hearing 
loss while in service, and that he had hearing loss since 
service separation, the Board finds that these more recent 
assertions made for compensation purposes are outweighed by 
the more contemporaneous lay and medical evidence, including 
the Veteran's own denial of hearing problems at service 
separation, findings of normal hearing at service separation, 
and histories presented for private treatment purposes that 
do not include complaints or history of hearing loss.  At 
service separation in 1966, the Veteran specifically denied 
ever having or having then "hearing loss."  The service 
treatment records show that the Veteran's hearing was 
clinically measures as normal at service entrance and at 
service separation.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  Thus, while the Veteran currently alleges that he 
remembered having actual hearing loss while in service, to 
include at separation from service, the Board finds that his 
own more contemporaneous in-service report of history and 
then current complaints denying any hearing loss outweighs 
his more recent assertions of in-service hearing loss 
symptoms.  The Board accords the Veteran's 1966 denial of 
hearing loss far more probative value than his current 
allegations, as he reported this history of no hearing loss 
symptoms contemporaneously with the noise exposure in 
service.

The Board has considered the Veteran's written assertion, 
made during the current appeal for compensation benefits, 
that his report of medical history in service of no hearing 
loss was an uneducated statement.  See VA Form 21-4138, 
Statement in Support of Claim, received in September 2007.  
Specifically, he wrote, "My uneducated opinion at that time 
should not constitute medical fact, particularly considering 
the anxiety and anticipation which was flooding my mind 
during the separation processing."  The Board has weighed 
and considered the Veteran's report, including denial of 
hearing loss symptoms, at service separation not as an 
"opinion" of medical fact but as the Veteran's own lay 
report of symptoms during service and at service separation.  
The Veteran is competent to report symptoms of hearing loss 
that he experiences at any time, as symptoms of hearing loss 
are observable to a lay person.  One does not have to be 
educated in medicine to recognize and report the symptom of 
hearing loss that one experiences.  See Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993) (lay statements are competent on 
in-service and post-service symptoms that include hearing 
trouble).  For this reason, the Veteran's current attempt to 
state that he did not know what he was saying, made pursuant 
to his claim for compensation (service connection) for 
hearing loss, is outweighed by the more contemporaneous in-
service medical history denial of hearing loss.

In addition, a hearing test was performed at separation and 
did not show hearing loss.  See Hensley, 5 Vet. App. at 157 
(the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss).  Thus, the Veteran's report of medical history at 
service separation is consistent with a medical fact shown in 
the separation examination.  The Board finds no reason to 
question the service examiner's reported findings in the 
audiometer or the Veteran's report of medical history.  The 
Court has held that "there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, VA is entitled to the benefit of 
this presumption.  See also Baldwin v. West, 13 Vet. App. 1, 
6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

As a result of the Veteran's more recent change in report of 
medical history that is inconsistent to the more 
contemporaneous in-service and post-service reports of 
complaints and history, the Board also rejects the Veteran's 
allegation of chronic hearing loss from service to the 
present as not credible.  The fact that 40 years after his 
discharge from service yielded no hearing loss disability for 
VA purposes is also one additional factor that weighs against 
this Veteran's claim for service connection for bilateral 
hearing loss.  See Maxson v. West, 12 Vet. App. 453 (1999) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The Board further finds that the weight of the evidence 
demonstrates that the current bilateral hearing loss 
disability is not related to service, including to the noise 
exposure in service.  At the time of the October 2007 
audiological evaluation, the examiner stated that the hearing 
test results showed the Veteran did not have a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, in 
2007, more than 40 years after discharge from service, the 
Veteran did not yet have a hearing loss "disability."  In 
the September 2009 addendum, it showed that the Veteran's 
hearing loss had reached the "disability" level described 
in the VA regulation at 38 C.F.R. § 3.385.  Such evidence 
shows current hearing loss that became disabling more than 40 
years after service separation. 

The evidence that supports the Board's finding that the 
weight of the evidence demonstrates that the current 
bilateral hearing loss disability is not related to service 
includes the September 2009 VA audiologist's (addendum) 
opinion that the Veteran's current hearing loss was is not 
due to service, including the specific opinions that the 
current hearing loss was not due to military noise exposure, 
and that the Veteran's noise exposure in service did not 
predispose him or increase the likelihood of hearing-related 
changes later in life.  The bases for the September 2009 VA 
audiologist's opinion included the accurate facts, based on a 
review of the claims file, that the Veteran had in-service 
noise exposure; that the Veteran had a post-service decline 
in hearing (from October 2007 to September 2009); the 
examiner's own clinical experience; and peer reviewed 
research and literature.

The Veteran's representative has asserted that the September 
2009 addendum contained an opinion that, "Hearing loss is 
likely as not due to disease or injury in service or had its 
onset in the service."  This is a misrepresentation of what 
the examination report actually states.  In the addendum, it 
states the following, in part:

Provider[']s restatement of requested 
medical opinion.  This is not the medical 
opinion itself:
Restatement of Opinion request: Hearing 
loss is at least as likely as not (50% 
probability or more) that purported 
hearing loss was related [to] disease or 
injury in service, or ha[]d its onset in 
service, are necessary.  

(All capitals removed.)

The representative has mistaken the above wording as being 
the audiologist's opinion.  The document specifically and 
clearly states that, "This is not the medical opinion 
itself."  This is the opinion request to the VA examiner 
posing the nexus question to be answered.  Additionally, the 
opinion in the September 2009 addendum is clearly labeled 
"OPINION:" and is located in the lower part of the 
addendum, following identification of the VA examiner and the 
evidence reviewed.  Subsequent to the actual negative nexus 
opinion are the bases and explanations for the opinion 
rendered.  It is clear in that the audiologist did not find 
the Veteran's current hearing loss had its onset in service, 
as the actual opinion was phrased in terms of "less likely 
as not due to disease or injury in service, or had its onset 
in the service."  Not only did the opinion state such, but 
the rationale provided points to a negative connection.  For 
these reasons, it is unreasonable to conclude that a positive 
medical opinion was made in the September 2009 addendum.

There is no competent and credible evidence refuting the VA 
audiologist's unfavorable opinion.  The Veteran submitted an 
undated medical opinion in June 2006 wherein the audiologist 
attributed the Veteran's tinnitus to service; however, she 
made no mention of the Veteran's hearing loss as having its 
onset in service.  
In addition, as the Board has found in this decision, there 
is no factual basis for a favorable nexus opinion premised on 
chronic hearing loss symptoms in service or continuous 
hearing loss symptoms since service separation.  See Reonal 
v. Brown, 
5 Vet. App. 458, 461 (1993) (an opinion based upon an 
inaccurate factual premise has no probative value). 

Additionally, there is no competent evidence that 
sensorineural hearing loss was manifested to a compensable 
degree within one year following discharge from service.  
Thus, service connection on a presumptive basis is not 
warranted as well. 38 C.F.R. §§ 3.307, 3.309.



Accordingly, for the reasons described above, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim for service connection for bilateral hearing loss, and 
the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


